Filed 6/14/22 P. v. Robinson CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F082480
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F16907196)
                    v.

    KEVIN ROBINSON,                                                                       OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Gary D. Hoff,
Judge.
         Solomon Wollack, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Michael A. Canzoneri and
Heather S. Gimle, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-



*        Before Levy, Acting P.J., Meehan, J. and De Santos, J.
                                    INTRODUCTION
       Appellant Kevin Robinson pled no contest to numerous offenses, including
attempted kidnapping to commit robbery (Pen. Code, §§ 664/209, subd. (b)(1)),1 second
degree robbery (§ 211), and home invasion robbery (§§ 211/213, subd. (a)(1)(A)). The
trial court sentenced appellant to 30 years in state prison pursuant to the terms of a
negotiated plea agreement.
       Appellant’s claims on appeal are limited to the trial court’s calculation of his
presentence conduct credits pursuant to section 4019. First, he claims the trial court
should have awarded presentence conduct credits for his time spent on presentence
electronic monitoring. Second, he claims the trial court inadvertently excluded 40 days
of actual custody time from its calculation, thereby denying him six additional days of
presentence conduct credits. Respondent concedes both claims. We accept respondent’s
concessions and remand the matter to the trial court to recalculate appellant’s presentence
conduct credits. In all other respects, we affirm.
                                     BACKGROUND
       Appellant’s convictions are based on a series of armed robberies involving 13
different victims. We need not discuss the facts underlying appellant’s conviction in
detail because they are not relevant to this appeal.
       At appellant’s sentencing hearing, the trial court awarded the following
presentence credits: 823 days for time spent in actual custody, plus 117 days of conduct
credits pursuant to section 4019, plus 677 days for time spent on presentence electronic
monitoring, for a total of 1,617 days. Because appellant was convicted of a violent
felony within the meaning of section 667.5, subdivision (c), his accrual of conduct credits
was limited pursuant to section 2933.1, subdivision (a) to “no more than 15 percent.”



1      All further statutory references are to the Penal Code unless otherwise indicated.


                                              2.
                                       DISCUSSION
I.     Appellant’s claims regarding presentence conduct credits are properly before
       this court.
       As a threshold matter, appellant contends the appellate waiver he entered as part of
his plea agreement does not prohibit him from raising the instant claims on appeal.
Appellant’s waiver and plea form states he was required to “waive rights to appeal,” and
the court advised appellant during the plea colloquy that he was waiving his right to
appeal “any of the findings or orders the Court [made] in this case.” Respondent
concedes the appellate waiver does not encompass challenges to the misapplication of
conduct credits. We accept respondent’s concession. “[A]lthough appellant signed a
general waiver of his right to appeal, he is not barred from challenging an alleged
misapplication of conduct credits on appeal where, as here, the plea agreement and
waiver of appellate rights made no mention of conduct credits.” (People v. Kennedy
(2012) 209 Cal.App.4th 385, 391.)
       Appellant also contends his claims are not barred by section 1237.1, which states,
in pertinent part:

               “No appeal shall be taken by the defendant from a judgment of
       conviction on the ground of an error in the calculation of presentence
       custody credits, unless the defendant first presents the claim in the trial
       court at the time of sentencing, or if the error is not discovered until after
       sentencing, the defendant first makes a motion for correction of the record
       in the trial court, which may be made informally in writing.” (§ 1237.1,
       italics added.)

       On August 5, 2021, appellant sent a letter to the trial court requesting that it
correct the alleged credits errors. Respondent concedes the letter satisfies section 1237.1.
We accept respondent’s concession and conclude appellant’s claims on appeal regarding
the calculation of credits are not barred by section 1237.1.




                                              3.
II.    We remand the matter to the trial court to recalculate appellant’s conduct
       credits.
       Appellant contends the trial court should have awarded presentence conduct
credits for his time spent on presentence electronic monitoring. While section 4019,
subdivision (a)(7), makes conduct credits available for postjudgment electronic
monitoring pursuant to section 1203.016, there is no equivalent section for time spent on
presentence electronic monitoring pursuant to section 1203.018. (People v. Yanez (2019)
42 Cal.App.5th 91, 96.) However, Yanez held that “this disparity in eligibility for
conduct credits between pretrial and postjudgment electronic monitoring home detainees
violates equal protection,” and therefore presentence detainees on electronic monitoring
are entitled to conduct credits. (Id. at p. 93.)
       Respondent concedes the trial court’s calculation of conduct credits should have
included appellant’s time spent on presentence electronic monitoring. We accept
respondent’s concession. On remand, the trial court’s calculation of presentence conduct
credits shall include the time appellant spent on presentence electronic monitoring.
       Appellant also contends the trial court should have awarded him six additional
days of conduct credits for time spent in actual custody. Respondent concedes, and we
accept respondent’s concession. Appellant spent 823 days in actual presentence custody,
but the trial court only granted 117 days of conduct credits. It appears the trial court
derived these figures from the calculation of credits in the probation report, which was
premised on appellant being sentenced on December 17, 2020. However, sentencing was
continued to January 26, 2021, which was 40 days later. While the grant of 823 custody
credits for actual days in custody is accurate, the calculation of 117 days of conduct
credits did not include the 40-day continuance. Had the trial court included the additional
40 days, it would have arrived at a calculation of 123 days of conduct credits, which is 15
percent of 823, rounded down to the nearest whole number. (See People v. Ramos (1996)




                                               4.
50 Cal.App.4th 810, 816–817.) On remand, the trial court’s calculation of conduct
credits shall include the omitted 40 days of actual presentence custody time.
                                      DISPOSITION
       The matter is remanded to the trial court to recalculate the amount of conduct
credits to which appellant is entitled pursuant to sections 4019 and 2933.1, subdivision
(a). Such calculation shall include all of appellant’s time in actual presentence custody as
well as time on presentence electronic monitoring. The trial court is directed to issue an
amended abstract of judgment reflecting the updated credits and forward a copy to the
appropriate entities. In all other respects, the judgment is affirmed.




                                             5.